Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 11, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00793-CV



IN RE D&A ALVAREZ GROUP, LLC AND 2017 YALE DEVELOPMENT,
                      LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-64847

                         MEMORANDUM OPINION

      On October 10, 2019, relators Re D&A Alvarez Group, LLC and 2017 Yale
Development, LLC filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
complain that (1) the Honorable Beau A. Miller, Presiding of Judge of the 190th
District Court, Harris County, refused to rule on relators’ objections to a motion for
summary judgment filed by real parties in interest; and (2) the Honorable Susan
Brown, Administrative Judge of the Eleventh Judicial District, did not hold a hearing
when she denied relators’ motion to recuse Judge Miller. Relators also filed a motion
for emergency stay.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also deny
relators’ motion for emergency stay.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                         2